REQUESTED BY: Dear Senator DeCamp:
You have asked whether or not legislation which would authorize the imposition of a lid by a mere majority of persons voting in a special election which could be removed only by a majority of all registered voters authorized to vote would be constitutional. You indicate that you are considering such legislation.
We would point out that LB 2, Eighty-fifth Legislature, First Special Session, 1978, does exactly what you propose to do in your suggested bill. We refer you specifically to sections 2 and 10 of LB 2. Section 2 provides that a limitation may be imposed by a majority of those voting on the question. Section 10 provides that such limitation, once imposed, shall remain in effect until `a majority of the registered voters authorized to vote for members of the governing body of such political subdivision vote to alter, amend, or revoke such budget limitation at a primary or special election election. . .'
Our research has failed to disclose any case which has held that requiring a majority of all registered voters to approve a measure for its adoption, is unconstitutional. Most cases which have considered these questions have dealt with the question of whether or not the specific language utilized in the statute or Constitution under consideration mandated a greater number than those persons actually voting in an election. We enclose with this letter a copy of an opinion sent to Senator Gerald D. Koch on similar questions of an even date.